Exhibit 10.1

 

NACHTRAG

 

ZUM

 

ANSTELLUNGSVERTRAG VOM 11.03.1996

 

ADDENDUM

 

TO THE

 

EMPLOYMENT CONTRACT

OF MARCH 11, 1996

zwischen   between Franklin Electronic Publishers (Deutschland) GmbH   Franklin
Electronic Publishers (Deutschland) GmbH

- im Folgenden die “Gesellschaft” genannt -

  - hereinafter referred to as “Company” - und   and Herrn Walter Schillings.  
Mr. Walter Schillings. Präambel   Preamble Der Geschäftsführeranstellungsvertrag
von Herrn Schillings, datierend auf den 11.03.1996, wurde bereits durch
Änderungsvereinbarungen vom 01.10.1999, 15.02.2000, 05.12.2002 sowie zuletzt
durch Änderungsvereinbarung vom 19.06.2006 abgeändert.   The Managing Director
Employment Contract of Mr. Schillings of March 11, 1996 has already been amended
by Amending Agreements of October 1, 1999, February 15, 2000, December 5, 2002
and lastly by the Amending Agreement of June 19, 2006. Grund der erneuten
Vertragsänderung ist die Verlängerung des Anstellungsvertrages. Aufgrund der
letzten Änderung, datierend auf den 19.06.2006, endet das Anstellungsverhältnis
mit Ablauf des 14.02.2009.   The new amendment deals with the extension of the
Employment Contract. According to the last amendment of June 19, 2006 the
employment relationship will end with the passing of February 14, 2008.

I.      Änderungsbestimmungen

 

I.      Amending provisions

Die Parteien vereinbaren, dass die “Vertragsänderung” vom 19.06.2006 dahin
gehend ergänzt wird, dass in Ziffer I. Änderungsbestimmungen der zweite Absatz
wie folgt neu gefasst wird:

 

The parties agree that the “Amending Agreement” of June 19, 2006 shall be
supplemented and that the second paragraph of Clause I. of the amending
provisions shall be restated and read as follows:

“Der Vertrag von Herrn Schillings wird

 

“The contract with Mr. Schillings shall



--------------------------------------------------------------------------------

beginnend am 15.02.2009 um weitere drei Jahre verlängert und endet somit mit
Ablauf des 14.02.2012.”

 

be extended for three more years beginning on February 15, 2009 and shall end
with the passing of February 14, 1012.”

II.     Sonstiges

 

II.     Miscellaneous

1.      Im Übrigen gelten die Bestimmungen der Vertragsänderung vom 19.06.2006
entsprechend fort mit der Maßgabe, dass jeweils das Datum 15.08.2008 durch das
Datum 15.08.2011 sowie das Datum 14.02.2009 durch das Datum 14.02.2012 ersetzt
wird.

 

1.      Furthermore, the provisions contained in the Amending Agreement of
June 19, 2008 shall continue to exist subject to the condition that the date
August 15, 2008 is replaced by the date August 15, 2011 and the date
February 14, 2009 is replaced by the date February 14, 2012.

2.      Im Übrigen bleiben die Bestimmungen der Vereinbarungen vom 11.03.1996,
01.10.1999, 15.02.2000, 05.12.2002 sowie 19.06.2006 unverändert.

 

2.      Furthermore, the provisions contained in the Agreements of March 11,
1996, October 1, 1999, February 15, 2000, December 5, 2002 and June 19, 2008
shall remain unchanged.

/s/ August 6, 2008             /s/ Barry Lipsky

(Place, Date / Ort, Datum), Franklin Electronic Publishers, Inc.

Barry Lipsky

/s/ August 8, 2008             /s/ Walter Schillings (Place, Date / Ort, Datum)
Walter Schillings